Exhibit 10.17 LICENSE AND DEVELOPMENT AGREEMENT THIS AGREEMENT, effective this 14 day of July, 2008, between HEALTH DISCOVERY CORPORATION, a corporation of the State of Georgia, with its principal place of business at 2 East Bryan Street, Suite 601, Savannah, Georgia 31401, hereinafter referred to as “HDC,” and DCL MEDICAL LABORATORIES, LLC, a limited liability company of the State of Delaware, with its principal place of business at 9550 Zionsville Road, Suite 200, Indianapolis, Indiana 46268, hereinafter referred to as “DCL” W I T N E S S E T H, That: WHEREAS, HDC is the assignee, licensee, and owner of exclusive patent rights in technology covering support vector machines and other learning machine methods for analysis of data and signal processing, collectively the “SVM Technology”; WHEREAS, HDC also possesses technical expertise and know-how for the use and exploitation of the SVM Technology and is willing to apply this expertise for development of computer-assisted screening automat; WHEREAS, DCL employs physicians with board certifications in anatomic pathology and specialist certification in cytopathology and has access to cervical cytology specimens and owns and operates laboratories to prepare and test cervical cytology slides utilizing cytotechnologists trained in cytology screening services; WHEREAS, DCL desires to obtain the right to use such technical information and patent rights on the terms set forth hereinbelow; and WHEREAS, the parties desire to collaborate to develop and commercialize an automated procedure for cervical cytology screening and cancer screening from solid tissues in specific disease areas (the “Program”). NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, and other good and valuable consideration, the receipt of which are acknowledged by the parties, the parties agree as follows: ARTICLE I – DEFINITIONS As used in this Agreement the following terms, whether singular or plural, shall have the following meanings: A.“Confidential Information” shall mean technical information and know-how relating to the Licensed Technology and its use in Screening Services, disclosed by one party (the “Disclosing Party”) to the other party (the “Recipient”) prior to termination of this Agreement and designated or confirmed in writing to be confidential, except such information (1) that is or becomes known publicly through no fault ofRecipient, (2) that is learned by Recipient from a third party entitled to disclose it, or (3) that was already known to Recipient at the time of disclosure by the Disclosing Party as shown by Recipient’s prior written records. Information shall not be deemed to be within the foregoing exceptions merely because it is embraced within broader or general disclosures known to the public or the Recipient party, and any combination of features shall not be deemed to be within the foregoing exceptions merely because individual features are known to the public or to the Recipient unless the whole combination of features and its principle of operation are known. B.“Effective Date” shall mean the date indicated above as the effective date of this
